
	
		I
		111th CONGRESS
		1st Session
		H. R. 405
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize appropriations for the Bureau of Reclamation
		  to carry out the Lower Colorado River Multi-Species Conservation Program in the
		  States of Arizona, California, and Nevada, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Colorado River Multi-Species
			 Conservation Program Act.
		2.DefinitionsIn this Act:
			(1)Lower colorado
			 river multi-species conservation programThe term Lower
			 Colorado River Multi-Species Conservation Program or LCR
			 MSCP means the cooperative effort on the Lower Colorado River between
			 Federal and non-Federal entities in Arizona, California, and Nevada approved by
			 the Secretary of the Interior on April 2, 2005.
			(2)Lower colorado
			 riverThe term Lower Colorado River means the
			 Colorado River from Lake Mead to the Southerly International Boundary with
			 Mexico, including its historic floodplain and its mainstem reservoirs to their
			 full pool elevations.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StatesThe
			 term States means each of the States of Arizona, California, and
			 Nevada.
			3.Implementation
			 and water accounting
			(a)In
			 generalThe Secretary is authorized to participate in the Lower
			 Colorado River Multi-Species Conservation Program.
			(b)Water
			 accountingThe Secretary is authorized to enter into an agreement
			 with the States providing for the use of water from the Lower Colorado River
			 for habitat creation and maintenance.
			4.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized to be appropriated to the Secretary
			 such sums as may be necessary to participate in the Lower Colorado River
			 Multi-Species Conservation Program, to remain available until expended.
			(b)Nonreimbursable
			 and NonreturnableAll amounts appropriated to and expended by the
			 Secretary for the LCR MSCP shall be nonreimbursable and nonreturnable.
			
